737




1~           OFFICE   OF   THE   ATTORNEY     GENERAL   OF   TEXAS

                                     AUSTIN




     Bonorable 3. C. Smith                                   A
     County Attorney
     Boaque Golmty
     J&rldlan, Taus
     Dear Sir1



                                                         and does he      have
                                                        t to charge      mlkmge
                                                        stl.lag feea   ln   such




     sd quertione has




              '\ The supreixeC)xwt of Terraain the aaee of Heuburn
     v. Surhtuh.88~Sex &a             31 5. U. 195 bad oertiSLed to it the
     quuation &fh&&              t4 maxebal of *'tom Laaorporatedunder
     the general lqwa of~~thlsBtate, by virtue of his offioe, m-
     de.r the clroueietdaa          8peoUlsd    in uhat is now Arttcle 215,
     Code af Crlmlnal Pxoaadura, aould lavfully 8rreat without 6
     vex-rantone beyond t&e llmlta of the toun for a felony oofmit-
     ted ulthln the county, but not within the tomI Artlole 215,
     supa, provides for 8 peace offiaar to arrest ulthout * war-
     rant where it is ahown by eatlsfaatoryprool to eucb peace of-
     fia er u p o n th e r ep x a wntetlm    o f l aredlble permta, that P
     felony has becm caprpitted,ad that the offender fa about to
     eaaapo, so there 18 no tlm8 to promme a waxrant. The aourt
                                                                      7x-l



Bonorabla 8. C. Smith, page 2


held thet independentof etrtute, the wthorlty or jurledlotlon
of the amre&luouldnotutend      beyond the alty Umlte, 8ad
that the queetlaa was vhethor the etatut   of thie Btata have
%xt%Adea the 6uthorlty of the m6rah6.l In the mtatter or el6klAg
mreete bepia& the alty lfmite. Iphroourt then rotsitedthet
olty mereh6le uexe 'peame c&rlaer6,gmd pew0 o~luer8 00ul.d
wrest ulthout 8 wrrrnt umler the 0oxuUtlone prsear%bwl In
llrtlcb 215, aupra. That this we a strong lmpllcatl0.n th6t
a olty mreb81 is plum4 in the mama 02ue vltb othw offlaere
uhoee jurledlotlaaextends to the l.Wlte of tbe aounty. fh
oouxt further quoted irat hut we then hrtiole 363, ~erieed
Statutre, (now Artlale 9997 th6t 6 maretml "in the prwentlon
6~4 lupprmelti af orlme end 6xreet  OS offorul%rehe ehell
have, poeeeee arid wiwxm 1lk.epowor, ldhasltg and jtwiedlo-
tion 68 6 eh6rlrr ai a oouaty uAd6r th6 l6ur or the ma%.'
As to w&t extent this lansuags mlergttd the pover of a olty
wreh6l   to   arN8t,        the   oollrt   M&AC
              *. . . w are        or   the O~%AMAth6t   the lmgu&ge
     quoted from ertlale 363, above, vae intended, 'in
     the prev6ntlon and 8uppr86810nof axlme 6nU 6rreet
     of offuhdwe* undffr tkbs stat0 lau, to aor&er upon
     t$%*laer-erfth% ‘powr, authortty,   apd juaediotloA’
                            Thus, 6&6&w  u-e dUwafedby the
     b!$giSlrittU%     ;O   lOOk 80&u   the ShWifr’S
                                             $0        !pOV%r,
     ruthorfty,6nd jurledlatiouc       ¶.Aorder to detexmlna
     th6t of the zan.hal IA lMklA.66rreete of ofeAd%re
     6gaAst the state a.m. vithaut 6Ay intlx6t1oAth6t
     the 'power,authority,       or jurl8dlotlon~of tlaelat-
     ter vu to be mar0 olrcwearlbed t&m that of the
     tlXlU%X. Powr md 6uthorlty, 6a a lied to exmau-
     tlve officoro, fmem to be oonvertl 81:   e terms, ror the
     authority of euah officers le theis leuful povorI
     but me underetawi    the uord 'juried.lotlon,'   68 here
     used, to rerar to the terrltery      in which euuh pover
     or authority MA be exercleed. QIPCo the jurl.edlc-
     tlcm of the miarahalla mensure by that of the
     eherltf IA the     %V%AtiOU    SAd 6@inst th.S&US Of th0
     et6te, it must re ao-utenelve ulth the llmlte at
     the 0ouAty. The purpose Or the legUl4itur•to u-
     tewl the jWfl#diOtiCPA ot ths aarahal beyond tke limlte
     Of the tClUA, 6Ad 6Ulk%it 00eXt6ASiY%      with th6t Of the
     sh e r iff
              inth e   ma tter o flrreete, 18 turther evl-
     clenoedby the hat that l g wx r 6At of arrest' mny
Iionorable
         $4 C. Smith, pg% 3


        be dlxected to him, and awh wrrent he may exe-
        aut8 anyvhexe in the county. . . .*
          plhsltetutee upon vhtch the foregoing opinion vee
baeed,wre         l
             ubet~tdlythe     same, lneofareetheyreletsto
8rreete vlthout a uarrant, as thy  are toda . Artlole 363,
Revised St%tUt%S 1879, ha8 nOt beo~ lnaterirL a-4-N   W the
:eeal         ooUflo8tlone  or m ugabnmte  lxoept la ozm parti-
        .     Sela Artlale oontamd th% foliovlngprovlelon, to-wltt
                "iI0(city mar&al) shall have like purr vitb
        the    sheriff   of $ha oowtty to ex%oute the writ of
                               (uorde 3.A gar%Atheelr al& em-


          ml0 &.U?OYi8iOA of ow~t,atetute                     (Axtiole     999,
Rerleed Statutes) provlde8 ee f
             9b au    MY% lilrapaw~r, vith th0 8hmfr
        of t& eo o untx,
                      to leo uteva r r a nte,’
ltb e~theeela e
‘eeerch her been
          The drpose ofourpreeuntetatutola   0Iaar.   It
gives the mar&al 8U the puver or 8utharltyto ueo u te l uer-
rantpoaeaeed  by the eheriff oftha oouuty. The ahwill of
the oounty bee the undoubted euthwlty to ezeoute verrente
ulthln and begond kle oouoty wlthle the omi%ue of the State,
provl.bsdthat before auarrant lseusdbya oounty oamleelon-
                   oourt, wpr
or, ooetml.eeionsre~            or reaoxder of au inoorportttad
tow may be 1egeIly exsoutsd in 8 aounty other then the ooun-
ty share lamed,          it tenet be indoread es required by Article
    oi the codr,or c2a      ~~006d~e.            in   38   3bbr.    JW.,   p.
   , ve rind tba folloving ltatemeatc
           ‘The powr of arrest poee%eead by 8 oooeteble
     eml 8 alty marshal 83.80utmde         to the uhole ooun-
     tg, a d b e y o nd ufib nm3U.q u nc lerl rmti   v-arrant,
        rince they are peaae ofrlaore.’        (CltZag the 0888
        or    Ilwburn 0. nurhma, 68 Tax. 268, 31 8. u. 195)
          The foregoing quotation le ewe     %ppllcnblevb%ro
the aoneteble or altp marshal eats uuder a?a rful aapiae. 8%~
nonoxable 9. C. IPllith,
                      pe&e 4


Artlalee h41, 453 Code of Ci%nfnel Iroaedure,end Loyd v.
state, 1.59 6. u. f2d) 872.
          Artlab 37 0r the Code of Crlauaal   roaedure makes
it the duty Oz a91 peso0 olfloere to arrest OSrenders rithout
vurant  in every UMO Were they are outhorlxedby lev. City
marshals are peace offlaere. bti0Ls 36, c0d8 or cwiti~8i
P?OC%dW%.
          Someor Cbaprlnclpal statutes, authoriaing emeete
Ulthotttnrrat by pew0 OfrlOer8,   we Artlolee 222, UUch I&SO
ltthorlxee "tmy pereat to mke~ a~ axreet vlthout uarreritln
i~tuto0~ the~ln ~~06, W, 215, 244 0s the Code Orcwtiud
wxmdure andArtlc3.e~;L56,687, 652a (Seo.l0),616 (8ec.5),
atadArtdo 803 0s Vernon~e Paal code.
           XA   YlW or the deal8luAor the supr%m8
                                                aourt          lA
Hevbum v. Durhma, etapa, tbo statutes, and o th elruthorltlee
altea, ve ere 0s the opinion thet the poear 0s arrert poeeeee-
ed b? a elty wahal    lxtende to the tile  owty   a& bepad
u~MtiLls;~ra~vtur~~toraagicu~ud~tvl~
his county, ho mey rmlu en arrest vlthout l verrent io ell
lnetmaaerwhere th ea imr iff o fh isoounty is lxthoriud by
statute to msk4 arrests vithout a verrant, and in sane in-
stances, not noceeaarr &era to gPrtloule.rlLe, my m8ke rrreete
olthlnhi~  clt~ulthoutaVarrant    whichthe 8h%rlffl.enot
luthoriredto meke. &mutt    Ye mat% l36 cr. R. l92, l24
9. u. (26) 359; Can$hental Ceeuelty 60. Y. Uller, I.35 3.            Y.
(24 501.              .
         We will~ovoo~al&r     the right of a oltyieerebelto
ool&at statutory ret38whe.re be melme an arrest vithout the
city llmlte vith or without l verrmt.
           mpbg a m.bdthat a      aity   nrarehalis a   paae        or-
ri0m ad our answer to your first question, we dlreat your
attention to certain aFtlo    0s Vernon~e Code of Crimlnel
Procedure. Article 1065 preecrlbee oertaln reee ellovad to
eherlffa or other peaoe ofrloere in mledemeenor ceee8. Istl-
clelO67 provldee as rollovec
         "Coneteblee,merehe~ or other peecreofflOer8
    who execute proasee and perform eervioee for jue-
    tlae8 5.ncrlminel sotloam, shell reoelve the leme
iiouorabb 8. C. Z%ulth,pgr 5


         Sea8 allwed t               8brirr8         for tIm aams       aervl.cea.a
         (GrPghaaia oura?
                 Articles         1029 ud     1030   geeaoribe aertaln             red38al-
1~4       to    8h0rirr8 and          codxble      8     r0i7
                                                         portioulm   aerviuea               ran-
dmad      in    rd0nJ          aaaea. Artlale       lO~lprovlQ8 that vhun                   marv-

ales, a&h osrlwr shall receive the name feoa Uutroforas
era allwad tba aher=, uul pnaotibea the prouo6ureto be
r0u0w           for      tbr    aollmtlaa0r            uw.

                 -we,,               it    18    ouc opini0lr    that     8 aity   8w8ha      18
aitlrd          t0 th0         8~    r-8        SW  80dw8        8many         pdorpud       88
are aJ.lw& a aherlff                  Scr auoh aertl~ea           wider ati        Artlalea
1065,1029          orlO30.

                 Truatlug we have                88t1afactwlly      auavuw            your lu-
ww,         -    -4

                                                                  Your8     very      t-b